Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered May 5, 1987, convicting him of manslaughter in the first degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction should be reversed because numerous errors were committed by the court in its charge to the jury, and by the People in their summation. He also contends that the court erred when it failed to instruct the jury with respect to the lesser included offenses of manslaughter in the second degree and attempted assault in the first degree. Further, the defendant claims that the jury’s verdict was against the weight of the evidence, and that the court imposed an excessive sentence. We find that the alleged errors claimed by the defendant have either been unpreserved for our review (see, CPL 470.05 [2]), or lack merit. Thompson, J. P., Brown, Harwood and Balletta, JJ., concur.